Citation Nr: 1435929	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-05 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a left knee condition, to include as secondary to the service-connected right knee.

3.  Entitlement to an increased rating for osteoarthritis with retrolisthesis, facet arthropathy, and neuroforaminal stenosis, lumbosacral spine in excess of 20 percent.

4.  Entitlement to an increased rating for residuals of a fracture, right index finger in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 video conference hearing.  The file contains only a partial transcript of the hearing due to malfunctions with the audio recording equipment.  The Veteran was informed of the issues in a May 2014 letter.  In June 2014, the Veteran informed VA that he did not wish to appear at another hearing and instead wanted the Board to determine his case based on the evidence of record.

The RO issued a July 2011 rating decision denying an increased rating for the Veteran's service-connected residuals of fracture, right index finger.  The Veteran filed a timely Notice of Disagreement (NOD) in November 2011.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the November 2011 NOD.

The issue of an increased rating for degenerative joint disease of the right knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a left knee condition, entitlement to an increased rating for a low back condition, and entitlement to an increased rating for residuals of a fracture, right index finger, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO's denial of entitlement to service connection for a left knee condition in October 2006 is final.

2.  Evidence received after the October 2006 final decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The April 2010 rating decision now on appeal denied entitlement to service connection because the Veteran had not submitted new and material evidence.  Previously, the Veteran's claim had been denied in October 2006 because the evidence did not support a finding that the Veteran had a chronic left knee condition that was related to service.  The October 2006 decision became final after the Veteran failed to perfect an appeal of the denial.  Therefore, an unestablished fact necessary to substantiate the claim is competent evidence of a current left knee disability or a link between the Veteran's current condition and his active duty service.

The Veteran has provided private medical opinions linking his currently diagnosed degenerative joint disease of the left knee to his military service and his service-connected right knee.  This evidence suggests a possible link between the Veteran's claimed left knee condition and his active duty service, and as a result qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a left knee condition.


ORDER

The previously denied claim of entitlement to service connection for a left knee condition is reopened on the basis of new and material evidence.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claims must be remanded for further procedural development.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Service Connection for Left Knee

The February 2011 and July 2012 VA examiners provide opinions with respect to whether the Veteran's service-connected right knee caused his currently diagnosed left knee condition.  However, the examiners did not provide an opinion as to whether the Veteran's service-connected right knee aggravates his currently diagnosed left knee condition.  As a result, an addendum opinion is required to address whether there is aggravation.

Increased Rating for Back Disability 

The Veteran contends that an increased rating is warranted for his service connected back disability.  The Veteran claims that his most recent VA examination does not accurately document the current severity of his back disability.  The Board is of the opinion that a new VA examination is necessary in order to properly evaluate the Veteran's current disability.


Increased Rating for Residuals of Fracture, Right Index Finger

As previously discussed, a SOC was not issued with respect to the Veteran's increased rating claim for residuals of fracture, right index finger.  The Veteran did submit an appropriate notice of disagreement (NOD) after the July 2011 rating decision denying an increased rating.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's increased rating claim for residuals of fracture, right index finger.  Only if the Veteran perfects an appeal should the claim for a higher rating for a finger disability be certified to the Board and after any necessary development has been completed.

2.  Send notice to the Veteran requesting that he identify any other back treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

3.  Return the claims file to the July 2012 VA examiner in order to provide an addendum to the July 2012 opinion.  If that examiner is not available, return the claims file to an examiner of appropriate knowledge and expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The addendum opinion must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disability is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected right knee.

If any service-connected disability aggravates (i.e., permanently worsens) the left knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current back disability.  The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability to include the severity and duration of any symptomatology associated with the Veteran's service connected back disability.  In particular, the examiner should:

a)  Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b)  Describe in detail any neurological manifestations resulting from the Veteran's service connected back disability.  
	
If the Veteran is diagnosed with a neurological condition, the examiner should provide an opinion as to whether it is at least as likely as not associated with his service-connected back disability.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


